Citation Nr: 1760184	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of cervical cancer, to include infertility.

2. Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims file is now in the jurisdiction of the Houston RO.

In May 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing, and the record was held open for 30 days; she submitted additional evidence later that month.

The issue of service connection for residuals of cervical cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes multiple sclerosis manifested within seven years from the date of service separation.



CONCLUSION OF LAW

Service connection for multiple sclerosis is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for this claim for service connection for multiple sclerosis.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic diseases (to include multiple sclerosis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (seven year for multiple sclerosis).  38 U.S.C.A. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends her multiple sclerosis was incurred in service, or within seven years from the date of her separation from service.

Her service treatment records are silent for complaints of or treatment for multiple sclerosis.

The Veteran submitted a buddy statement that noted she complained of a numbing sensation in her arms and legs during service, and in 1995 she witnessed an episode where the Veteran could not feel her foot.  The Veteran also submitted a statement from her mother indicating her multiple sclerosis symptoms of numbness in her face and legs and difficulty walking began in 1995.

In a June 2010 letter, the Veteran's private doctor noted he first diagnosed multiple sclerosis in March 2004 and has treated her since then.  The doctor noted the Veteran had symptoms of numbness, urinary incontinence, falls, and cognitive difficulties as early as the 1990s, and that "[f]atigue has been a long-term problem."  The doctor stated it was possible she had multiple sclerosis all along, and that it was only diagnosed in March 2004, noting it was not uncommon to make a diagnosis in patients who have had symptoms for several years.

In a May 2017 addendum, the Veteran's private doctor stated it was his medical opinion that it was more likely than not that the Veteran had symptoms antedating her diagnosis several years prior.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for multiple sclerosis.  In summary, the Veteran currently has multiple sclerosis.  She has submitted several statements indicating her symptoms began within seven years of her separation from service, and her treating doctor opined that it was likely she had symptoms several years prior to her diagnosis.  As such, the Board grants the benefits sought.


ORDER

Entitlement to service connection for multiple sclerosis is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran contends her cervical cancer is due to service, to include her abnormal pap smears during service.  On March 2014 VA examination, the examiner stated cervical cancer was less likely than not incurred in or caused by service, as it was not diagnosed in service but rather in September 1998, and it resolved without recurrence or residual.  The Board notes this opinion is inadequate, as it is based on lack of an in-service diagnosis.  See 38 C.F.R. § 3.303 (d) (2017).  A new opinion should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the residuals of cervical cancer on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of her residuals of cervical cancer.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's cervical cancer, to include any residuals, including infertility, is related to the Veteran's service?  It is requested that the rationale include some discussion regarding whether the Veteran's abnormal pap smears during service were signs of undiagnosed cervical cancer or prodromal manifestations of cervical cancer.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


